          Case 3:15-cr-00579-VC Document 777 Filed 07/17/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                         Case No. 15-cr-00579-VC-2
               Plaintiff,
                                                   ORDER UNSEALING RECORDS
         v.
                                                   Re: Dkt. Nos. 769, 774
 REYNA-CERON,
               Defendant.



       No renewed motion to seal was filed in response to the order denying the first motion to

seal Reyna-Ceron’s medical records. The records are thus unsealed and must be filed publicly on

the docket no later than Tuesday, July 21, 2020.

       IT IS SO ORDERED.


Dated: July 17, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
